DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Van Dyke (US 4601502 A).
With regard to claim 1, Van Dyke teaches a latching assembly, comprising: 
a housing (10) including an opening (at the top, seen in Figure 5); and 
a bi-stable actuator, comprising: 
a first core component (18) coupled to the housing, the first core component including a central bore including a shaft (20) and a shaft spring (30); 
a second core component (12) extending around the first core component, wherein the second core component and the first core component are axially moveable relative to one another; 
a third core component (32) extending within the second core component, wherein the third core component and the second core component are axially moveable relative to one another; and 
a positioning sphere (44) extending through an opening of the first core component, wherein the positioning sphere abuts the second core component when the bi-stable actuator is in a first position, and wherein the positioning sphere abuts a detent (38) of the shaft when the bi-stable actuator is in a second position (first position shown in Figure 2, second position shown in Figure 3).
With regard to claim 2, Van Dyke teaches the latching assembly of claim 1, wherein the positioning sphere (44) is disposed within a cavity (40) between the first core component (18) and the second core component (12) in the first position, shown in Figure 2.  
With regard to claim 3, Van Dyke teaches the latching assembly of claim 1, the second core component (12) comprising: 
a first region (the portion below 22, best seen in Figure 5) having a first radial thickness between an interior surface and an exterior surface; 
a second region (at 14) having a second radial thickness between the interior surface and the exterior surface, wherein the second radial thickness is greater than the first radial thickness; and 
a shoulder region (42) between the first and second regions, wherein the positioning sphere is in physical contact with the shoulder region when the bi-stable actuator is in the first position.  
With regard to claim 4, Van Dyke teaches the latching assembly of claim 1, further comprising a core spring (36) in contact with the second core component and the third core component.  
With regard to claim 6, Van Dyke teaches the latching assembly of claim 1, wherein the first core component (18) is concentrically disposed about a central longitudinal axis (seen in Figure 5), and wherein the second core component is concentrically disposed about the first core component, as seen in Figures 2 and 3.  
With regard to claim 9, Van Dyke teaches a bi-stable mechanical latching actuator, comprising: 
a first core component (18) coupleable to a housing, the first core component including a central bore receiving a shaft (20) and a shaft spring (30); 
a second core component (12) extending around the first core component, wherein the second core component and the first core component are axially moveable relative to one another; 
a third core component (34) extending within the second core component, wherein the third core component and the second core component are axially moveable relative to one another; and 
a positioning sphere (44) extending through an opening of the first core component, wherein the positioning sphere abuts the second core component when in a first position, and wherein the positioning sphere abuts a detent of the shaft when in a second position (first position shown in Figure 2, second position shown in Figure 3).  
With regard to claim 10, Van Dyke teaches the bi-stable mechanical latching actuator of claim 9, wherein the positioning sphere (44) is disposed within a cavity (40) between the first core component (18) and the second core component (12) in the first position.  
With regard to claim 11, Van Dyke teaches the bi-stable mechanical latching actuator of claim 9, the second core component (12) comprising: 
a first region (the portion below 22, best seen in Figure 5) having a first radial thickness between an interior surface and an exterior surface; 
a second region (at 14) having a second radial thickness between the interior surface and the exterior surface, wherein the second radial thickness is greater than the first radial thickness; and 
a shoulder region (42) between the first and second regions, wherein the positioning sphere (44) is in physical contact with the shoulder region when the bi-stable actuator is in the first position.  
With regard to claim 12, Van Dyke teaches the bi-stable mechanical latching actuator of claim 9, further comprising a core spring (36) in contact with the second core component and the third core component.  
With regard to claim 14, Van Dyke teaches the bi-stable mechanical latching actuator of claim 9, wherein the first core component (18) is concentrically disposed about a central longitudinal axis (seen in Figure 5), and wherein the second core component is a cylinder concentrically disposed about the first core component, as seen in Figures 2 and 3. 
With regard to claim 16, Van Dyke teaches a method, comprising: 
providing a bi-stable actuator, the bi-stable actuator comprising: 
a first core component (18) coupled to a housing, the first core component including a central bore including a shaft (20) and a shaft spring (30); 
a second core component (12) extending around the first core component, wherein the second core component and the first core component are axially moveable relative to one another; 
a third core component (34) extending within the second core component, wherein the third core component and the second core component are axially moveable relative to one another; and 
a positioning sphere (44) positioned within an opening of the first core component; 
and biasing the third core component within the second core component from a first radial position (in Figure 2) to a second radial position (in Figure 4), wherein the positioning sphere abuts the second core component when the third core component is in the first radial position, and wherein the positioning sphere abuts a detent (38) of the shaft when the third core component is in the second radial position.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dyke (US 4601502 A) in light of Liang et al. (US 9103144 B2).
With regard to claim 5, Van Dyke teaches the latching assembly of claim 4, the second core component comprising a first end (at 14) and a second end (at the bottom of the figures), wherein the second end is engaged with the core spring (36).
Van Dyke does not teach that the first end is operable to engage a flange of the first core component (18).
Liang teaches a limiting device that includes a cylindrical shaft (43) which has a bore with a shaft (60) and a spring (80). The shaft is axially movable with a housing (20), and the cylindrical shaft includes a head (48), wherein a first end of the housing engages the head and the second end engages the spring (80).
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added a head such as that of Liang as a flange to the first component of Van Dyke, giving the added benefit of a stopping distance for the motion of the first core component in the axial direction, such that the first end of the second core component is operable to engage the flange of the first core component.
With regard to claim 13, Van Dyke teaches the bi-stable mechanical latching actuator of claim 12, the second core component comprising a first end (at 14) and a second end (at the bottom of the figures), wherein the second end is engaged with the core spring (36).
Van Dyke does not teach that the first end is operable to engage a flange of the first core component (18).
Liang teaches a limiting device that includes a cylindrical shaft (43) which has a bore with a shaft (60) and a spring (80). The shaft is axially movable with a housing (20), and the cylindrical shaft includes a head (48), wherein a first end of the housing engages the head and the second end engages the spring (80).
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added a head such as that of Liang as a flange to the first component of Van Dyke, giving the added benefit of a stopping distance for the motion of the first core component in the axial direction, such that the first end of the second core component is operable to engage the flange of the first core component.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dyke (US 4601502 A) in light of Bokaie et al. (US 5771742 A).
 With regard to claim 7, Van Dyke teaches the latching assembly of claim 1, but only teaches the use of one sphere along the circumference of the first core component.
Bokaie teaches a release device for a retaining pin, featuring several core components (12, 34, 14) including a shaft (38) with a detent, spring (58), housing (16), and using two balls (28, 30), the balls being in different positions in the armed position (Figure 1) and the captured position (not shown, described in Column 3, Lines 32-43).
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added more than one ball to the assembly of Van Dyke, as is taught in Bokaie, to provide the added benefit of increased security in case of the failure of one of the balls.
With regard to claim 15, Van Dyke teaches the bi-stable mechanical latching actuator of claim 9, but only teaches the use of one sphere along the circumference of the first core component.
Bokaie teaches a release device for a retaining pin, featuring several core components (12, 34, 14) including a shaft (38) with a detent, spring (58), housing (16), and using two balls (28, 30), the balls being in different positions in the armed position (Figure 1) and the captured position (not shown, described in Column 3, Lines 32-43).
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added more than one ball to the assembly of Van Dyke, as is taught in Bokaie, to provide the added benefit of increased security in case of the failure of one of the balls.
Allowable Subject Matter
Claims 8 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 8, Van Dyke fails to teach that the first core component is in abutment with an underside of the housing, but does teach that the shaft extends through an opening in the housing.
With regard to claim 17, Van Dyke fails to teach a method that further comprises biasing the second core component and third core component towards the first core component, only teaching that the third core component is biased by a spring toward the first core component. As claims 18-20 are dependent on claim 17, they would also be allowable if rewritten
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art at the time of filing of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS EVANKO whose telephone number is (571)272-6163. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW THOMAS EVANKO/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675